DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 3092935, previously cited) in view of Litvin et al (US 6146253, previously cited), and further in view of Prock (US 2018/0111209, previously cited).
Regarding claim 14, Daniel teaches a method for machining an internally toothed workpiece comprising providing a toothed honing machine having a mount (34) with a honing ring (104 in fig 5) for machining an externally toothed workpiece (shown in fig 5) inserted into the mount (col 3, line 70-col 4, lines 3), guiding at least a first region of at least one tool (106 in the case 106 is a honing tool; col 3, lines 73-75), that is at least partially made of a high-hardness cutting material (col 1, lines 16-20), along respective teeth of the internally toothed workpiece to carry out hard-fine machining of the teeth of the internally toothed workpiece (shown in fig 5; rotation described col 4, lines 1-3 causes movement along teeth), wherein the at least on tool is at least one externally toothed gearwheel-shaped tool (fig 5; when element 106 is chosen as the tool; col 3, lines 73-75).
While Daniel does not explicitly teach removing the honing ring from the mount and replacing it with the internally toothed workpiece, Daniel does teach the machine can be used with the internally toothed ring (104) on the mount being a honing tool or a workpiece (col 3, lines 73-75). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to remove the honing ring from the mount and clamp the internally toothed workpiece in its place, as this would be necessary to allow the machine to alternatively hone internal and external gear workpieces as desired by Daniel (col 1, lines 37-41; col 3, lines 59-75).
Daniel does not teach dressing at least a second region of the at least one tool simultaneously with the grinding step. Litvin teaches a method for machining a toothed workpiece including dressing a second region of at least one tool simultaneously with guiding a first region of the tool to machine the workpiece (col 3, lines 34-42; fig 5). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to dress a second region of the tool of Daniel simultaneously with the machining at a first region in order to maintain geometry of the tool during machining as taught by Litvin (col 3, lines 34-42; col 5, lines 23-35).
Daniel is silent as to the relative breadth of the tool and workpiece and does not teach the at least one tool having regions with different surface properties along a longitudinal axis of the tool and moving the at least one tool along the workpiece to make contact with the workpiece in succession with respective regions of the at least one tool to carry out a first roughing pass and a finishing pass. Prock teaches a method of machining an internally toothed workpiece wherein at least one tool (including elements 5, 6, 7) is broader than the internally toothed workpiece (1; fig 1) by at least a two-fold factor (as shown in fig 4), wherein the at least one externally gearwheel-shaped tool having regions with different surface properties (regions 5, 6 [0024-0025]; made of different materials) along a longitudinal axis of the tool (fig 1), and is moved along the workpiece in a predetermined movement sequence to make contact with and machine the internally toothed workpiece in succession with respective regions of the at least one tool having different surface properties (shown in figures 2 and 3) to carry out a first roughing process and then a finishing process of each tooth of the internally toothed workpiece in a single pass ([0014-0015]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make the tool of Daniel broader than the workpiece by a twofold factor to provide different regions with different surface properties, and move the tool to make contact with the workpiece with the respective regions in succession in order to allow the same tool to perform two separate operations on the workpiece without the need to re-chuck the workpiece as taught by Prock ([0014-0015]).
Regarding claim 15, Daniel, as modified, teaches all the limitations of claim 14 as described above. Daniel further teaches an internally toothed gearwheel with hardened tooth flanks (col 1, lines 20-22; “gear may be a hardened gear”) is chosen as the internally toothed workpiece. 
Regarding claim 19, Daniel, as modified, teaches all the limitations of claim 14 as described above. Daniel further teaches an axis intersection angle of the at least one tool with the internally toothed workpiece is modified so that the workpiece contacts the at least one tool at a predetermined point (col 2, lines 37-45).
Regarding claim 20, Daniel, as modified, teaches all the limitations of claim 14 as described above. Prock further teaches the at least one tool is displaced axially along an axis running horizontally through a center point of the tool so that the internally toothed workpiece contacts the at least one tool at a predetermined point (figs 2 and; axial displacement indicated by arrow Vs is a part of the claimed movement sequence described in the rejection of claim 14 above).
Claims 16-17 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel, Litvin, and Prock as applied to claim 14 above, and further in view of Flaschberger et al  (US 2014/0287658, previously cited).
Regarding claims 16 and 27, Daniel, as modified, teaches all the limitations of claim 14 as described above. Daniel does not teach a particular cutting material. Flaschberger teaches an abrasive machining tool at least partially made of a high hardness cutting material, wherein ceramically bonded ([00243]) polycrystalline diamond ([0200]) is chosen as the high hardness cutting material. It is obvious to select a known material based on its suitability for its intended use (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use ceramically bonded polycrystalline diamond as the cutting material in the method of Daniel, as this material is known to be suitable for use in an abrasive tool for grinding hardened workpieces and particularly gears as taught by Flaschberger ([0298]; [0294]). 
Regarding claims 17 and 28, Daniel, as modified, teaches all the limitations of claim 14 as described above. Daniel does not teach a particular cutting material. Flaschberger teaches an abrasive machining tool at least partially made of a high hardness cutting material, wherein ceramically bonded ([0243]) boron nitride ([0200]) is chosen as the high hardness cutting material. It is obvious to select a known material based on its suitability for its intended use (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use ceramically bonded boron nitride as the cutting material in the method of Daniel, as this material is known to be suitable for use in an abrasive tool for grinding hardened workpieces and particularly gears as taught by Flaschberger ([0298]; [0294]).
Claim(s) 25, 29, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 3092935, previously cited) in view of Yanase et al (US 2012/0184187, previously cited) and Prock (US 2018/0111209, previously cited.
Regarding claim 25, Daniel teaches a toothed honing machine comprising a mount (34) with a honing ring (104 in fig 5) disposed in the mount for machining, in a first mode of the toothed honing machine, an externally toothed workpiece (col 3, line 70-col 4, lines 3; shown in fig 5), and at least one externally toothed gearwheel-shaped tool (106 in the case 106 is a honing tool; col 3, lines 73-75) that is at least partially made of a high-hardness cutting material (col 1, lines 16-20), said tool configured to be moved along an inside of an internally toothed workpiece (shown in fig 5; rotational movement described col 4, lines 1-3) inserted in the mount in place of the honing ring (in the case where 104 is the workpiece; col 3, lines 73-75). 
While Daniel does not explicitly teach the internally toothed workpiece inserted in the mount in place of the honing ring, Daniel does teach the machine can be used with the internally toothed ring (104) on the mount being a honing tool or a workpiece (col 3, lines 73-75) and the externally toothed element (106) being a honing tool or workpiece (col 3, lines 73-75). This indicates that the machine of Daniel is capable of being arranged in both of the claimed modes. Additionally, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to insert the internally toothed workpiece in the mount in place of the honing ring, as this would be necessary to allow the machine to alternatively hone internal and external gear workpieces as desired by Daniel (col 1, lines 37-41; col 3, lines 59-75).
Daniel does not teach a helical-shaped dressing tool configured to dress the at least one tool. Yanase teaches a toothed honing machine comprising a helical shaped dressing tool (14; fig 3, teeth formed in helical shape) that works in a continuous process (intended function described by Yanase [0048], continuous engagement during rotation), wherein the dressing tool is configured to dress, at least in regions at least one tool (11; [0048]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to include a helical-shaped dressing tool to the toothed honing machine of Daniel in order to regenerate the edge surfaces of the tool as taught by Yanase ([0048]).
Daniel does not teach the at least one tool having regions with different surface properties along a longitudinal axis of the tool and the tool configured to move along the workpiece to make contact with the workpiece in succession with respective regions of the at least one tool. Prock teaches a toothed honing machine comprising at least one externally toothed gearwheel-shaped tool (including regions 5, 6) having different regions with different surface properties ([0024-0025]; made of different materials) along a longitudinal axis of the tool (fig 1), wherein the at least one tool is broader than the internally toothed workpiece (fig 2; entire tool is broader in left-right direction), and wherein the regions are configured such that when the at least one tool is moved along the internally toothed workpiece in a continuous movement, the regions, in succession, make contact with and machine the internally toothed workpiece (figs 2 and 3 of Prock show movements to successively use the regions 5 and 6 of the tool to machine the workpiece) to carry out a first roughing process and then a finishing process of each tooth of the internally toothed workpiece in a single pass ([0014-0015]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make the tool of Daniel with different regions with different surface properties and move the tool to make contact with the workpiece with the respective regions in succession in order to allow the same tool to perform two separate operations on the workpiece without the need to re-chuck the workpiece as taught by Prock ([0014-0015]).
Regarding claim 29, Daniel, as modified, teaches all the limitations of claim 25 as described above. Daniel further teaches the tool is configured to machine two tooth flanks and one tooth root of respective teeth bordering on a recess of the internally toothed workpiece at the same time while the tool is moved along the internally toothed workpiece (fig 5; see meshing of tool and workpiece which results in contact and machining of tooth flanks and root at recess between the flanks).
Regarding claim 31, Daniel, as modified, teaches all the limitations of claim 25 as described above. Daniel further teaches the machine moves the at least one tool according to a machine kinematics that is provided for a method of power honing (honing kinematics provided by radial movement, pressure, and rotation described col 3, lines 44-58; col 4, lines 1-3). 
Regarding claim 33, Daniel, as modified, teaches all the limitations of claim 25 as described above. Daniel further teaches the tool is configured to machine one tooth flank of a tooth of the internally toothed workpiece while the tool is moved along the internally toothed workpiece (fig 5; see meshing of tool and workpiece which results in contact and machining of tooth flanks during movement).
Claims 30 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel, Yanase, and Prock as applied to claim 25 above, and further in view of Litvin et al (US 6146253, previously cited).
Regarding claim 30, Daniel, as modified, teaches all the limitations of claim 25 as described above. Daniel does not teach the dressing tool configured to dress the at least one tool while the at least one tool is being moved along the workpiece. Litvin teaches a toothed honing machine including a dressing tool configured to dress the at least one tool while the at least one tool is being moved along the workpiece disposed in the mount (col 3, lines 34-42; fig 7). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to dress the tool of Daniel while the tool is being moved along the inside of the internally toothed workpiece inserted in the mount in order to maintain geometry of the tool during machining as taught by Litvin (col 3, lines 34-42; col 5, lines 23-35).
Regarding claim 34, Daniel, as modified, teaches all the limitations of claim 25 as described above. Daniel does not teach the too being dressable by the dressing tool simultaneously with the tool is being moved along the workpiece. Litvin teaches a toothed honing machine including a dressing tool configured to dress the at least one tool while the at least one tool is being moved along the workpiece disposed in the mount (col 3, lines 34-42; fig 7). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to dress the tool of Daniel while the tool is being moved along the inside of the internally toothed workpiece inserted in the mount in order to maintain geometry of the tool during machining as taught by Litvin (col 3, lines 34-42; col 5, lines 23-35).
Response to Arguments
Applicant's arguments filed 18 Oct 2022 have been fully considered but they are not persuasive. Regarding claims 14 and 25, applicant argues that Prock does not perform the claimed movements for roughing and finishing “in a single pass” as claimed. Applicant argues that the machining steps of Prock occur separately and thus are not a single pass. Examiner respectfully disagrees. The claims are not specific enough to define over the machining of Prock. As described in paragraphs [0014-0015] of Prock, the roughing and finishing steps occur on the same workpiece without re-chucking, indicating that this is a single machining “pass” on the workpiece which performs both the roughing and finishing steps. It appears applicant is attempting to argue that a specific single axial movement performs the single pass which includes both roughing and finishing. However, such a specific limitation for the machining pass is not in the claims and is not supported by the specification. Therefore, as broadly claimed, the single chuck roughing and finishing disclosed by Prock can be considered a “single pass” as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723